Citation Nr: 0843337	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-35 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of 
diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for diverticulitis.  
In December 2006, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  In 
June 2007 and again in June 2008, the Board remanded the 
claim for additional development.  In July 2008, the veteran 
testified before the undersigned at a second videoconference 
hearing from the RO.  At that hearing, the veteran submitted 
additional evidence directly to the Board, accompanied by a 
waiver of RO consideration.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether 
the veteran's diverticulitis residuals are related to his 
period of active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of 
diverticulitis are met.  38 U.S.C.A. §§  1110, 1131; 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Diverticulitis and its residuals, however, are not conditions 
for which service connection is available on a presumptive 
basis.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran, in written statements and in testimony before 
the Board, contends that he currently suffers from residuals 
of diverticulitis that had its onset in service.  
Specifically, he asserts that his diverticulitis was 
triggered by the low-fiber and fruit-and vegetable-deficient 
Meals Ready to Eat (MREs) that he consumed during his Air 
Force tours of duty in Korea and the Middle East.  

At the December 2006 and July 2008 videoconference hearings, 
the veteran and his wife testified that he suffered from 
various gastrointestinal symptoms, including recurrent 
diarrhea, abdominal pain, incontinence, bloating, excessive 
fatigue, and blood in the stool, throughout his 20-year Air 
Force career.  The veteran indicated that while he complained 
repeatedly about his symptoms to service medical providers, 
he was given little in the way of clinical treatment and 
instead directed to take over-the-counter medications.  It 
was noted that the veteran had undergone an invasive 
procedure to test for Crohn's disease in 1988, which had 
yielded negative results.  The veteran indicated that he had 
not been formally diagnosed with Crohn's disease, 
diverticulitis, or other diseases specific to the 
gastrointestinal tract during service.  Nevertheless, he 
stated that less than a year after his discharge, in March 
2004, he was hospitalized and diagnosed as having 
diverticulitis with rupture.  Since that time, according to 
the veteran and his wife, he continued to experience 
recurrent gastrointestinal symptoms, which affected his 
ability to work in construction and caused him ongoing 
physical and mental stress.

The veteran's account of his in-service gastrointestinal 
problems is corroborated by his service medical records, 
dated from April 1983 to April 2003, which are replete with 
complaints of nausea, abdominal pain and cramping, 
constipation, gastroenteritis, diarrhea, and painful bowel 
movements, as well as diagnoses and in-patient treatment for 
acute appendicitis, chronic anal fissure, hemorrhoids, and a 
hernia.  In addition to the aforementioned test for Crohn's 
disease, the veteran underwent in-service screening for 
inflammatory bowel disease (IBD) in September 1995 after an 
ultrasound of his abdomen showed a loop of inflamed small 
bowel that appeared consistent with IBD.  The results of the 
colonoscopy with biopsy were negative for IBD involving the 
sigmoid colon and a service gastroenterologist attributed the 
veteran's ongoing gastrointestinal problems to his recent 
appendicitis.  No further testing for gastrointestinal 
disorders was performed in service.

The veteran's post-service medical records establish that in 
March 2004, less than one year after his military discharge, 
the veteran was hospitalized for diverticulitis with rupture.  
He subsequently underwent two major abdominal operations in 
March and May 2004 that involved a partial colectomy and a 
diverting colostomy and resection followed by a colostomy 
takedown procedure.  The record thereafter shows that the 
veteran has continued to receive periodic treatment for 
gastrointestinal problems.

In August 2005, the veteran underwent a VA intestinal 
examination in which he reported his history of treatment for 
diverticulitis and indicated that he still suffered from 
abdominal pain due to the scarring from his prior colectomy 
and colostomy procedures, as well as occasional abdominal 
cramps, loose stools approximately two to three times per 
week, soft stools roughly two or three times per day, and 
occasional incontinence. Clinical examination revealed a 
well-healed scar from the veteran's prior colectomy with 
colostomy, with no evidence of local infection, inflammation, 
redness, or hernia in the scar area.  Bowel sounds were 
normal and there were no organomegalies or masses found.  
Based upon the veteran's statements, the clinical evaluation, 
and a review of the claims folder, the VA examiner concluded 
that the veteran's current gastrointestinal symptoms were 
likely residuals of his spring 2004 surgical treatment for 
diverticular disease.  However, the examiner opined that he 
could not link the veteran's diverticular disease to his 
reports of a poor diet in service without resorting to 
speculation.

The VA examiner's findings stand in contrast to a written 
opinion provided by a trauma surgeon at Keesler Air Force 
Base Hospital who was responsible for the veteran's 
hospitalization and surgical care for diverticulitis and 
related complications.  In an April 2005 opinion, the surgeon 
indicated that the veteran's diverticular disease, which 
culminated in diverticulitis with rupture in March 2004, had 
likely been present for a number of years, including during 
the veteran's period of active service.  As grounds for that 
opinion, the trauma surgeon stated that "it is exceedingly 
unlikely" for diverticular disease to develop suddenly and 
that dietary factors, such as the veteran's reported in-
service history of meals low in fiber, fruits and vegetables, 
were known to play a role in the onset of the disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the medical opinion from the 
surgeon who treated the veteran for diverticulitis and its 
residuals is more probative than the August 2005 VA 
examiner's opinion.  The surgeon had the benefit of observing 
the veteran's physical condition for an extended period 
through diagnosing and treating him for advanced diverticular 
disease during a time when the disease was active.  
Additionally, the surgeon provided an adequate rationale and 
basis for the opinion that veteran's diverticulitis and 
residuals were as likely as not related to the diet he was 
administered in service and has most likely  manifested 
during his service.  That surgeon treated the veteran shortly 
after his separation from service and could therefore make an 
informed opinion as to the date of onset of the condition 
treated.  In contrast, there is no indication that the August 
2005 VA examiner had ever treated the veteran for 
diverticular disease or related gastrointestinal problems 
prior to the time of the examination.  Therefore, the Board 
finds that the treating surgeon's opinion carries the greater 
probative value.

Considering the credible testimony provided by the veteran 
and his spouse, as well as the probative opinion offered by 
the veteran's treating surgeon concerning the relationship 
between his diverticular disease and military service, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  The 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
Where the evidence supports the claim or is in relative 
equipoise, the appellant prevails.  38 U.S.C.A. §5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board finds that the evidence is in 
equipoise regarding whether the veteran's diverticulitis 
developed during his service.  Therefore, the Board finds 
that diverticulitis was incurred during service, and service 
connection for the residuals of diverticulitis is warranted.


ORDER

Service connection for residuals of diverticulitis is 
granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


